DETAILED ACTION
Receipt is acknowledged of applicant’s Supplemental Amendment/Remarks filed 4/19/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.

Status of the Claims
	Claims 78 and 93 have been amended.  Claims 1-75, 80 and 81 have been cancelled.  No claims are newly added.  Accordingly, claims 76-79 and 82-98 remain pending in the application.  Claims 89-95 were previously withdrawn from further consideration without traverse.  

Response to Declaration
The Declaration under 37 CFR 1.132 filed 4/19/2022 is sufficient to overcome the rejection of claims 76-79, 82-88 and 96-98 based upon  insufficiency of disclosure under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because Appendix A of the Declaration provides data on a representative number of “biocompatible material” species and each species possesses all of the claimed characteristics of claim 76.  

Election/Restrictions
Claims 76-79, 82-88 and 96-98 are allowable. Claims 89-93, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I and Group II, as set forth in the Office action mailed on 2/17/2021, is hereby withdrawn and claims 89-93 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 76-79, 82-88 and 96-98 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 94 and 95, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Rejections
Applicant’s Declaration, discussed above, renders the rejection under 35 USC 112(a) moot.  Specifically, the Declaration provides data on a representative number of “biocompatible material” species and each species possesses all of the claimed characteristics of claim 76.  Thus, said rejection has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rivka Monheit on May 31, 2022.
The application has been amended as follows: 	

Replace the paragraph located on page 14, lines 15-20 of the specification with the following paragraph:
The invention is further directed to an implantable soft tissue engineering material comprising a multitude of particles according to the invention, preferably in form of a malleable paste. The multitude of particles may be admixed with one or more substances to form a malleable paste, wherein the one or more substances are selected from the group consisting of water, aqueous solution, blood, serum, pharmaceutically active agents, lidocaine, adrenaline, cell suspensions, oxygenating particles suspensions,  biological tissues, stem cells, virus, bacteria, fungi, transfecting agents, antibodies, genetically modified cells, cell adhesive moieties, extracellular matrices, co-cultures of cells, growth factors, platelet rich plasma, cell differentiation factors, lipids, LGL, and high-density lipoprotein (HDL). The multitude of particles may be admixed with water or an aqueous solution or blood to form a malleable paste. The multitude of particles may also be admixed to adipose tissue. This has the advantage that the mixing of the paste with adipose tissues allows creating a new volume of adipose tissues.

Replace claim 92 with the following language: 
The implantable soft tissue engineering material according to claim 91, wherein the multitude of particles is admixed with one or more substances to form a malleable paste, and wherein the one or more substances are selected from the group consisting of: water, aqueous solution, blood, serum, pharmaceutically active agents, lidocaine, adrenaline, cell suspensions,  biological tissues, stem cells, virus, bacteria, fungi, transfecting agents, antibodies, genetically modified cells, extracellular matrices, co-cultures of cells, growth factors, platelet rich plasma, cell differentiation factors, lipids, and high-density lipoprotein (HDL).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or reasonable suggest the particle of claim 76, products thereof and method of making thereof.
The closest prior art is Bencherif (of record).  Bencherif teaches the elements of claim 76 including elements (i)-(viii) as discussed in the Office Action dated 5/26/2021 (pages 13-15).  Bencherif is silent to the limitation, “(ix) wherein the ratio of DC/T is larger than 1” of claim 76 wherein DC is the mean diameter of the conduits and T is the mean sheet thickness.  Bencherif exemplifies mean pore diameters of 150-200 microns and a sheet thickness of 1 mm yielding a ratio of DC/T of 0.15-0.20 which is outside of the claimed range of “larger than 1”.  Thus, the prior art does not teach or reasonably suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 76-79 and 82-98 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617